FILED
                                                                                             6/16/2020
                                                                                    Clerk, U.S. District & Bankruptcy
                                                                                    Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LEON SNIPES,                                          )
                                                      )
                       Plaintiff,                     )
               v.                                     )      Civil Action No. 1:20-cv-01477 (UNA)
                                                      )
TANYA S. CHUTKAN, et al.,                             )
                                                      )
                       Defendants.                    )



                                    MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se “complaint” and

application for leave to proceed in forma pauperis, the latter of which includes a request for

appointment of counsel. The court will grant the request for leave to proceed in forma pauperis,

deny the request for appointment of counsel, and dismiss the case with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), which allows for dismissal of a complaint which fails to state a claim

upon which relief can be granted or is frivolous or malicious.

       “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Plaintiff, Leon Snipes, proceeding pro se, is a prisoner designated to the Treatment and

Detention Facility, located in Rushville, Illinois. He has filed a civil complaint attempting to bring

Bivens claims against a District of Columbia federal judge, several Illinois state officials, and

unnamed John/Jane Does affiliated with this court. He has also filed a motion for preliminary

injunction. Plaintiff seemingly posits that defendants have obstructed justice and conspired against
him to ensure his convictions based on political and racially discriminatory motivation. He also

takes issue with decisions rendered by other courts. The relief sought is unclear.

       The court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536–37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi v. Holland, 655 F.2d
1305, 1307–08 (D.C. Cir. 1981).

       Further, an “in forma pauperis complaint is properly dismissed as frivolous . . . if it is clear

from the face of the pleading that the named defendant is absolutely immune from suit on the

claims asserted.” Id. at 1308. Judges enjoy absolute immunity from suits based on acts taken in

their judicial capacity, so long as they have jurisdiction over the subject matter. Moore v. Burger,

655 F.2d 1265, 1266 (D.C. Cir. 1981) (per curiam) (citing cases). Consequently, a complaint, such

as here, against judges who have “done nothing more than their duty” is “a meritless action.”

Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied, 513 U.S. 1150 (1995);

see accord Caldwell v. Kagan, 777 F. Supp. 2d 177, 179 (D.D.C. 2011) (finding “claims against

the district and court of appeals judges . . . patently frivolous because federal judges are absolutely

immune from lawsuits predicated, as here, for their official acts”). Similarly, court staff are
immune from suit for performance of tasks as part of judicial process. See Sindram v. Suda, 986
F.2d 1459, 1460 (D.C. Cir. 1993). If immunity were not extended to staff performing judicially

related tasks, “courts would face the danger that disappointed litigants . . . would vent their wrath

on clerks, court reporters, and other judicial adjuncts.” Id. at 1461 (citations omitted).

       The form of the intended complaint is also confounding. Instead of filing an initiating

pleading in compliance with relevant Federal and Local Rules of Civil Procedure, plaintiff has

filed a list of rambling anecdotes and then refers to an exhibit – a motion filed in Snipes v.

Andersen, et al., No. 17-cv-01620 (TSC). In doing so, plaintiff inadvertently reveals that he has

already raised these issues and claims in the prior matter, which was dismissed on February 13,

2019. See id. at ECF Nos. 9, 10, recon. denied (Apr. 17, 2020) at ECF No. 26. “The doctrine of

res judicata prevents repetitious litigation involving the same causes of action or the same issues.”

I.A.M. Nat'l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 946 (D.C. Cir. 1983). Therefore,

this matter is duplicative, and to the extent that he seeks reconsideration of the court’s decisions in

Snipes v. Andersen, he must to attempt to file for review, where applicable, in that matter.

       In addition to failing to state a claim for relief or to establish jurisdiction before this court,

the complaint is deemed frivolous on its face. Consequently, the case will be dismissed with

prejudice. Plaintiff has also filed a motion for preliminary injunction, which puts forth the same

arguments, and will be denied. A separate order accompanies this memorandum opinion.



                                                        __________/s/_____________
                                                            Emmet G. Sullivan
                                                         United States District Judge

DATE: June 16, 2020